Citation Nr: 1644366	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  15-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to September 1968.  He is the recipient of the Distinguished Flying Cross. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO denied service connection for bilateral hearing loss and tinnitus. 

In July 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2015).
2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304(d), 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As the Board is granting the benefits sought in full for the claims of entitlement to service connection for bilateral hearing loss and tinnitus, further discussion of the VCAA is unnecessary.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154 (b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a September 2014 VA examination report reflects that the Veteran was diagnosed with bilateral hearing loss as defined by VA and tinnitus.  Id.  Hence, current hearing loss and tinnitus disabilities have been demonstrated.

The Veteran asserts that his bilateral hearing loss and tinnitus are related to his military service and that he has experienced hearing loss and tinnitus symptoms in and since service.  See Board hearing transcript dated July 2016.  In particular, he relates his current bilateral hearing loss and tinnitus to loud noise exposure that he incurred as a pilot during combat missions.  Additionally, he also contends that he was exposed to loud aircraft and jet engine noise on the flight deck.  He estimates that he was on the flight deck for more than 200 aircraft and jet landings and takeoffs.  

The Veteran's DD 214 Form confirms that he is in receipt of the Distinguished Flying Cross for his service in the Republic of Vietnam for conducting an attack in North Vietnam and that his military occupational specialty (MOS) was a pilot. 
He was also awarded for his many combat operations as a pilot in Southeast Asia and the Republic of Vietnam.  Thus, the evidence shows that the Veteran engaged in combat with the enemy.  See VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.D.1.e (updated Feb. 3, 2016).

His service treatment records (STRs) show that he reported ear problems.  See report of medical history dated July 1967 and May 1970.
Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for bilateral hearing loss and tinnitus.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160   (1993).  Based on the service records, the Veteran's statements, and by applying 38 U.S.C.A. § 1154 (b), the Board concludes that the Veteran sustained acoustic trauma during combat operations.  The remaining issue is whether the current hearing loss and tinnitus disabilities are related to the acoustic trauma.

In September 2014, a VA audiologist opined that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to his in-service noise exposure.  The VA examiner acknowledged the Veteran's noise exposure during service; however, he reasoned that the Veteran's service treatment (STRs) showed that his enlistment and separation examination report was absent hearing loss and remaining STRs were absent any hearing problems or complaints.  

Crucially, the VA examiner's negative nexus opinion was largely based an inaccurate factual premise, as the VA examiner relied on the absence of hearing problems or complaints.  However, the Veteran's STRs show that he reported ear problems.  To this extent, the opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Additionally, while the VA examiner opined that the Veteran's current hearing loss and tinnitus were not due to military noise exposure, the VA examiner failed consider the Veteran's combat service and lay statements, to include his assertions of his bilateral hearing loss and tinnitus symptoms in and since service.  For these reasons, the Board finds that the September 2014 VA opinion is of little, if any, probative weight. 

Moreover, the fact that the claimed cause of the Veteran's hearing loss and tinnitus, i.e., acoustic trauma from combat missions, aircraft and jet engines, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  The Veteran has asserted that he has experienced bilateral hearing loss and tinnitus in and since service.  The Veteran is competent to report factually observable occurrences in service and the timing of the observable symptoms of his disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board finds that, given the application of 38 U.S.C.A. § 1154 (b) as explained in Reeves, the Veteran's credible lay testimony along with the other evidence above provides a sufficient basis to conclude that his current hearing loss and tinnitus disabilities are related to the acoustic trauma he suffered in service.

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss and tinnitus disabilities are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus disabilities are warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


